Citation Nr: 0827172	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-07 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to October 4, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Michelle A. Rosati, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that determined clear and unmistakable 
error was not shown in the rating decision in October 1998 
that established an effective date of October 4, 1996 for 
service connection for PTSD.  

The veteran presented testimony at a personal hearing in 
October 2003 before a Veterans Law Judge.  A copy of the 
hearing transcript was attached to the claims file.  The 
veteran was notified that the Veterans Law Judge no longer 
was employed at the Board and he declined an opportunity for 
another Board hearing.  

On June 28, 2004, the Board issued a decision which denied 
entitlement to an effective date prior to October 4, 1996, 
for the grant of service connection for PTSD.  The veteran 
thereafter appealed the June 2004 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In August 
2007, the Court issued a Memorandum Decision wherein it 
vacated and remanded the issue of entitlement to an earlier 
effective date for PTSD.  Judgment was entered in November 
2007 and the case was thereafter returned to the Board.

This matter also arises from a November 2006 rating decision 
that granted service connection for tinnitus and assigned a 
10 percent disability evaluation effective from November 14, 
2005.  The veteran disagreed with the evaluation assigned.  

In addition, in February 2007, the RO continued a 20 percent 
disability evaluation for service-connected lumbosacral 
strain/disc disease and continued a zero percent 
(noncompensable) disability evaluation for service-connected 
tinea cruris.  The veteran challenged the determination and 
the RO has recently issued him a Statement of the Case (SOC).  
As such, these issues are not before the Board.

The veteran's tinnitus claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The report of an independent medical evaluation was received 
at the Board in June 2008 that is not pertinent to the issue 
of an earlier effective date for service connection for PTSD 
decided in this decision.  It is unclear for what purposes 
this medical evaluation has been submitted and is referred to 
the RO to request clarification from the veteran.  


FINDINGS OF FACT

1.  The allegation of CUE in the October 1998 rating decision 
is that the RO failed to consider a prior claim received in 
June 1995 as a claim for PTSD.  

2.  Some symptoms listed on a 1995 application for disability 
benefits for an undiagnosed illness due to Gulf War Syndrome 
could correspond to a mental illness such as PTSD.  

3.  To the extent that a listing of symptoms in an informal 
claim for an undiagnosed illness due to service in the Gulf 
War included symptoms that also could relate to PTSD is 
considered an implied informal claim for PTSD, these symptoms 
were considered in a June 1996 rating decision that denied 
service connection for these symptoms due to undiagnosed 
illness.  Thus, any implied informal claim for PTSD 
attributed to his claim was also denied.  The veteran did not 
initiate an appeal for PTSD or for an undiagnosed illness.  
Thus, the decision is final.  

4.  In an informal claim received on October 4, 1996, more 
than one year after his separation from active service, the 
veteran sought entitlement to service connection for PTSD.  
In an October 1998 rating decision, service connection was 
granted for PTSD effective October 4, 1996, the date of his 
claim.  The veteran did not appeal the effective date 
assigned; thus, the decision became final.

5.  There was no informal or formal claim, or written intent 
to file a claim for service connection for PTSD received by 
VA after June 3, 1996, and before October 4, 1996.  


CONCLUSION OF LAW

An effective date earlier than October 4, 1996, for service 
connection for PTSD is not warranted to include on the basis 
of CUE in an October 1998 rating decision.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 FR 23,353 (Apr. 30, 2008).  

In the present case, regarding the issue of entitlement to an 
earlier effective date for PTSD, a substantially complete 
application was received in July 2001.  Thereafter, in a 
rating dated in August 2002, the earlier effective date claim 
was denied.  Only after that rating was promulgated did the 
AOJ, in January 2003, provide notice to the claimant under 
the provisions of the VCAA in the statement of the case 
issued in January 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  Because the 
VCAA notice was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, and was not sent 
in a separate document the notice does not comply with the 
expressed requirements of the law as found by the Court.  

VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in January 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Although, the notice was provided simultaneously 
with the provision of the statement of the case, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  He was afforded a personal hearing before a member 
of the Board.  At that time he submitted additional evidence 
and waived RO review of that evidence.  A Board decision was 
issued which the veteran appealed to the Court with the 
assistance of a private attorney.  It seems clear that the 
veteran and his attorney have actual knowledge of the 
evidence necessary to substantiate the claim.  The appellant 
had a meaningful opportunity to participate effectively in 
the processing of the claim.  Any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the Court in the Memorandum decision issued in 
August 2007 which remanded the issue to the Board did not 
find error in the VCAA notice.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  There is no further indication that 
any additional notification could be made or that any 
additional relevant evidence exists that could be obtained.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Board notes that the Court states that the veteran's 
argument regarding clear and unmistakable error is simply a 
variation on the theme he presented in his merits challenge.  
To the extent that the issue of whether a valid claim of CUE 
has been raised and, if so, whether CUE is established, the 
Board notes that it is legal in nature, and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  An allegation of CUE is fundamentally 
different from other VA adjudicative determinations since it 
is not by itself a claim for benefits but rather a collateral 
attack against a prior final decision.  The notice and duty 
to assist provisions of the law and regulations are not 
applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  Therefore, discussion of the notice provisions 
regarding CUE is not required.  38 U.S.C.A. §§ 5109A(a), 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.1400-20.1411 
(2007).

The veteran contends that an effective date earlier than 
October 4, 1996 should be assigned for the grant of service 
connection for PTSD.  He contends that the RO committed clear 
and unmistakable error when it failed to consider the earlier 
evidence of his pending, unadjudicated claim for PTSD in 
1995. 

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date for a grant of service connection based on 
an original claim is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. §  5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error (CUE). 38 C.F.R. § 3.104(a), 3.105(a).

The RO's decision in October 1998 assigned an effective date 
for the veteran's service-connected PTSD that became final 
when the decision was not appealed.  Finality could be 
overcome by a request for revision based on CUE, or by a 
claim to reopen based upon new and material evidence.  
However, because proper effective date for an award based on 
claim to reopen could be no earlier than date on which that 
claim was received, only a request for revision based on CUE 
could result in assignment of earlier effective date.  
38 U.S.C.A. §§ 5108, 5109A(a), 5110(a).  Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Under the provisions of 38 C.F.R. § 
3.105(a) (2007), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 
3 Vet. App. 310 (1992).

The veteran contends that as the incident(s) that caused his 
PTSD occurred during service approximately in February 1991, 
the effective date should be in February 1991.  Under 
governing law and regulation, for a claim filed at the time 
of separation or within one year from the date of separation, 
the effective date is the day following separation from 
active service.  The record reflects that the veteran's last 
day of active service was December 31, 1993.  Thus, the 
earliest possible date in this case would be January 1, 1994, 
the day following separation from service.  The veteran's 
initial claim was received in December 1993.  This formal 
claim was for service connection for hearing loss of the 
right ear, a dislocated hip and a fungus infection.  The 
evidence does not show nor does the veteran contend that his 
claim filed in December 1993 is a formal or informal claim 
for PTSD.  

Based on statements at a February 1994 VA Compensation and 
Pension (C&P) examination, the veteran was afforded a VA 
psychiatric examination.  The examiner concluded that the 
veteran's history was not sufficient to enable the making of 
a diagnosis of PTSD.  

With regard to the veteran's contention that his complaints 
of depression during a February 1994 VA examination 
constituted an informal claim for PTSD, the Court determined 
that this argument failed because a claim is not raised by 
medical evidence suggesting a disability but by a 
communication expressing an intent to seek benefits.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  The Court noted that 
there was no diagnosis of PTSD until a VA mental disorders 
examination in September 1997.  The Court found that because 
the veteran's claim had not previously been granted, the 
medical evidence cited could not, alone, serve as an informal 
claim.  See Criswell v. Nicholson, 20 Vet. App. 501, 503-504 
(2006).  

The veteran also argued that he was entitled to an effective 
date in June 1995 because his claim for benefits then should 
have been read as a claim for entitlement to benefits for 
PTSD.  He argues that the statement submitted in 1995 is 
virtually identical to the statement he submitted in October 
1996, based upon which VA ultimately assigned his effective 
date.  The veteran argued before the Court that the Board 
failed to recognize CUE in the prior RO decision and did not 
support its determination with adequate reasons or bases.  
Because some of the symptoms listed on the 1995 application 
might be viewed as related to PTSD, the Court concluded that 
the Board did not provide a sufficient statement of reasons 
or bases to explain how the October 1996 application provided 
the earliest possible effective date.  The appellant argued 
before the Court, as the basis of his CUE allegations that 
the RO failed to consider the earlier evidence of his 
pending, unadjudicated claim for PTSD.  As to the PTSD claim, 
the Court noted that it had already concluded that the Board 
did not provide an adequate statement of reasons or bases for 
deciding that the 1995 application did not contemplate a 
request for benefits for PTSD.  The Court concluded that the 
veteran's argument regarding CUE was simply a variation on 
the theme he presented in his merits challenge.  

The veteran did not appeal the October 4, 1996 effective date 
assigned in October 1998.  He has presented a claim of CUE in 
the RO's decision in October 1998 as a basis of his current 
claim for an earlier effective date for PTSD and the RO 
addressed a CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (Allegations of CUE must be raised with sufficient 
particularity); see also Rudd v. Nicholson, 20 Vet. App. 296 
(2006), (finding that only a request for revision based on 
CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  

An informal claim was received from the veteran on June 8, 
1995, stating that he was currently being treated at VA 
medical facilities for symptoms related to that of Gulf War 
Syndrome.  His disabilities included:  skin rashes, 
headaches, dizziness, fatigue, memory loss, pain in the 
joints and muscle, numbness in arms and legs, loss of range 
of motion in the right arm, and sleeping disorder.  He wrote 
that he had informed the doctors of these symptoms after his 
return from Desert Storm in Southwest Asia but after a check-
up was told that the problems were due to an environmental 
change and after a few days things would go back to normal.  

In a rating decision in June 1996 by the Nashville, Tennessee 
RO the RO denied entitlement to service connection for 
multiple conditions to include headaches, dizziness, fatigue, 
memory loss, muscle pain, numbness of arms and legs, a right 
arm condition with decreased range of motion and sleep 
disorder due to undiagnosed illness.  The veteran was 
notified of the decision by letter dated in June 1996.  He 
was notified that his claim could be reconsidered upon 
receipt of evidence which was described to him.  As the 
veteran did not appeal this decision it became a final 
decision.  

The veteran contends that in his claim received in June 1995 
the symptoms listed due to an undiagnosed illness due to Gulf 
War syndrome included symptoms that also could relate to 
PTSD.  To the extent that the veteran's informal claim 
received in June 1995 contained an implied claim for service 
connection for PTSD, the June 1996 decision denied the claim.  
When the veteran files multiple claims, the RO may deny an 
implied claim by failing to address it in its report.  If the 
RO fails to address an implied claim a veteran raises, that 
claim is denied and the decision is final.  Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

In an informal claim received on October 4, 1996, the veteran 
stated that he would like to reopen his claim for 
compensation.  He stated that his claim was based in relation 
to the Gulf War symptoms.  He was "still suffering from 
headaches, dizziness, skin rashes, fatigue and memory loss, 
numbness in arms and hands, pain in joints and suffer from 
post traumatic stress and severe depression to also include 
sleeping disorder."  Although this informal claim is similar 
to the claim received in June 1995, with the listing of 
symptoms, a significant difference is that the claim received 
on October 4, 1996, includes the addition of post traumatic 
stress and severe depression.  

At a VA examination in October 1997 the veteran was diagnosed 
with depression and PTSD, no indication of neurologic 
disorder. 

After a thorough review of the claims folder, the Board finds 
that the informal claim the veteran filed that served as the 
basis for the award of service connection for PTSD, was 
received on October 4, 1996.  If considered as an original 
claim it was received more than one year after the date of 
separation from service.  The Board notes that if an implied 
claim for service connection for PTSD was received on June 8, 
1995, then that claim was denied in a June 1996 final rating 
decision.  Therefore, his informal claim received on October 
4, 1996, constitutes a claim to reopen.  There is no 
communication of record from the veteran or any 
representative or other party to VA that would constitute a 
claim for service connection for PTSD during the period from 
June 1996 to October 4, 1996.  38 C.F.R. § 3.155.  
Accordingly, the applicable regulation for either a claim for 
service connection received more than one year after the date 
of separation from service or a claim to reopen after a final 
disallowance dictates that the effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  The effective date assigned was 
based upon the law that existed at the time of the decision 
as well as the evidence that was of record at the time the 
decision was made.  Although it would appear that the 
appropriate effective date is not the date of receipt of the 
claim, October 4, 1996, but the later date of the VA 
examination on September 27, 1997 showing a diagnosis of 
PTSD, the Board won't disturb the effective date assigned by 
the RO which is more favorable to the veteran.  38 C.F.R. § 
3.400.  In this regard, the Board observes that as the Court 
noted, the veteran was not diagnosed as having PTSD until 
several months after the effective date of the grant of 
service connection.  Thus, CUE is not found in the October 
1998 rating decision that granted service connection for PTSD 
and assigned an effective date of October 4, 1996.  Thus, 
entitlement to an earlier effective date is not warranted.


ORDER

Entitlement to an effective date earlier than October 4, 
1996, for service connection for PTSD is denied. 

REMAND

In a substantive appeal to the Board received in September 
2007 on the issue of an initial disability evaluation in 
excess of 10 percent for service-connected tinnitus, the 
veteran indicated that he wanted a BVA hearing at a local VA 
office.  Accordingly, to ensure full compliance with due 
process requirements, this claim is remanded for the RO to 
schedule the veteran for a hearing before a Board member at 
the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge to be held at the RO 
in connection with his appeal on the issue 
of entitlement to an initial rating in 
excess of 10 percent for tinnitus.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


